[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                      No. 04-15166                         JUNE 20, 2005
                                _______________________                  THOMAS K. KAHN
                                                                             CLERK
                                   BIA No. A79-429-686

DOMINGO GIOVANNY VILLAMIZAR,


                                                                               Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                               Respondent.


                               ________________________

                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                              _________________________
                                      (June 20, 2005)

Before DUBINA and WILSON, Circuit Judges, and COOGLER*, District Judge.

PER CURIAM:
_____________________________

   *Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
  Petitioner, Domingo Giovanny Villamizar, a Columbian native, appeals the

Board of Immigration Appeal’s (“BIA”) summary affirmance of an Immigration

Judge’s (“IJ”) denial of his claims for asylum, for withholding of removal, and his

claim under the Convention Against Torture (“CAT”).

   After oral argument and after careful consideration of the briefs and the record,

we find no merit to petitioner’s appeal. First, we lack jurisdiction to consider

petitioner’s voluntary departure request because he failed to seek BIA review of the

IJ’s denial of this form of relief as required by 8 U.S.C. §1252(d)(1). We deem the

issue alleging improper denial of CAT relief abandoned, for failure to address it in

the brief. See Mendoza v. U.S. Attorney General, 327 F.3d 1283, 1286 n.3 (11 th Cir.

2003). Finally, in denying withholding of removal, the BIA affirmed the IJ’s

decision discrediting petitioner’s claim that he is likely to suffer persecution on

account of an imputed political opinion or any other statutorily protected ground.

We find that the IJ’s, and thus the BIA’s, decision was supported by substantial

evidence. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11 th Cir. 2001).

Thus, the BIA’s denial of petitioner’s claim for withholding of removal was proper.

   PETITION DISMISSED IN PART AND DENIED IN PART.



                                            2